Citation Nr: 1100175	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  05-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel






INTRODUCTION

The Veteran had active service from May 1964 to August 1967 with 
service in Korea from May 1965 to June 1966.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of August 2004 by the Department of 
Veterans Affairs (VA) Nashville, Tennessee, Regional Office (RO).

The Veteran's claim of entitlement to service connection for PTSD 
was previously before the Board in March 2008 and remanded at 
that time for additional evidentiary development, to include 
providing the Veteran proper notice, affording the Veteran an 
opportunity to provide specific information regarding his claimed 
in-service stressors, requesting additional information from the 
Joint Services Records Research Center (JSRRC), obtaining 
outstanding VA treatment records, and affording the Veteran an 
examination.  Unfortunately, another remand is required for the 
reasons discussed below. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that his currently diagnosed psychiatric 
disabilities are related to his military service, and in 
particular, to events he experienced while serving in Korea.  The 
Veteran has been diagnosed as having numerous psychiatric 
disabilities, including PTSD, major depressive disorder, 
depression (with psychotic features), anxiety, adjustment 
disorder with depressed mood, and generalized anxiety disorder.  
See private and VA treatment notes dated January and July 2000, 
June 2001, May 2002, July 2003, and February and March 2004.  

In light of a recent decision by the U.S. Court of Appeals for 
Veterans, the Board has re-phrased the issue on appeal as 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD.  See Clemons v. Shinseki, 23 Vet. App. 
1, 5-6 (2009).

Service personnel records (SPRs) showed that the Veteran served 
in Korea from May 1965 to June 1966 and was attached to the "HHC 
USA Ascom Depot (5757) APO 96220" as well as the "Co B USA 
Ascom Depot (5757) APO 96220."  The Veteran's military 
occupational specialty was listed as movement specialist/freight-
traffic agent.  The Veteran's DD Form 214 indicated that he was 
awarded the National Defense Service Medal and an Expert Rifle 
Badge.  

The Veteran stated in June 2008 that he had a period of service 
in the National Guard for one year.  To date, these records have 
not been obtained and should be associated with the claims file.  
Accordingly, complete copies of the Veteran's service treatment 
and service personnel records from this period of service should 
be obtained and associated with the claims file.  All efforts to 
obtain these records should be fully documented, and if no such 
records exist, evidence to this effect should be included in the 
claims file.   

With respect to the Veteran's service connection claim for PTSD, 
he reported the following in-service stressful events:

(1)  Witnessing a friend commit suicide in 
August 1965 after receiving a "Dear John" 
letter while stationed at the ASCOM Depot 
with HHC 8th Army.  The Veteran was unable 
to recall the name of this individual, but 
stated that he was "Latin American."

(2)  Carrying "PFC [redacted]" to the guard 
house at "the depot" after he attempted 
suicide by overdose.  According to the 
Veteran, this incident occurred sometime 
between January and March 1966.

(3)  Being "shot at" in August 1965 
during convoy missions along the 
demilitarized zone to "Camp Casey" or 
"Camp Kiser."    

See VA treatment records dated February and March 2004; Veteran's 
statements dated May 2004, June 2008, and April 2009; VA 
examination report dated August 2010.  At this point, his 
reported in-service stressors have not been corroborated.  On 
remand, however, the Veteran should be afforded one more chance 
to provide specific information about the claimed in-service 
stressors.

Establishing service connection for PTSD requires that there be 
(1) medical evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); (2) a link, established by medical 
evidence, between current symptoms and an in-service stressor; 
(3) and credible supporting evidence that the claimed in-service 
stressor actually occurred.  38 C.F.R. § 3.304(f) (2010); see 
also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis 
of a mental disorder must conform to the Diagnostic and 
Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) 
and be supported by the findings of a medical examiner.  See 38 
C.F.R. § 4.125(a) (2010).

In adjudicating a service connection claim for PTSD, VA is 
required to evaluate the supporting evidence in light of the 
places, types, and circumstances of service, as evidenced by 
service records, the official history of each organization in 
which the Veteran served, the Veteran's military records, and all 
pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 
2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis of 
PTSD will vary depending upon whether the Veteran engaged in 
"combat with the enemy."  If the evidence establishes that the 
Veteran engaged in combat with the enemy and the claimed stressor 
is related to that combat, in the absence of clear and convincing 
evidence to the contrary, and provided that the claimed stressor 
is consistent with the circumstances, conditions, or hardships of 
the Veteran's service, the Veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  See 
38 C.F.R. § 3.304(d) 
(2010); see also, 38 U.S.C.A. § 1154(b) (West 2002); VAOPGCPREC 
12-99.  

VA General Counsel has held that "[t]he ordinary meaning of the 
phrase 'engaged in combat with the enemy,' as used in 38 U.S.C.A. 
§ 1154(b), requires that a veteran have participated in events 
constituting an actual fight or encounter with a military foe or 
hostile unit or instrumentality."  The determination whether 
evidence establishes that a veteran engaged in combat with the 
enemy is resolved on a case-by-case basis with evaluation of all 
pertinent evidence and assessment of the credibility, probative 
value, and relative weight of the evidence.  VAOGCPREC 12-99; 65 
Fed. Reg. 6,256-58 (Feb. 8, 2000).  

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by 
liberalizing, in certain circumstances, the procedural standards 
for establishing the occurrence of an in-service stressor for 
non-combat veterans.  See 75 Fed. Reg. 39,843-39,852 (effective 
July 13, 2010).  Previously, VA was required to undertake 
extensive development to determine whether a non-combat veteran 
actually experienced the claimed in-service stressor and lay 
testimony, by itself, was not sufficient to establish the 
occurrence of the alleged stressor.  Dizoglio v. Brown, 9 Vet. 
App. 163, 166 (1996).  Instead, credible supporting evidence of a 
corroborated in-service stressor was required.  Credible 
supporting evidence was not limited to service department 
records, but could be from any source.  See YR v. West, 11 Vet. 
App. 393, 397 (1998); see also, Moreau v. Brown, 9 Vet. App. 389, 
395 (1996).  Further, credible supporting evidence of the actual 
occurrence of an in-service stressor could not consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. App. 
at 396.  

The amended version of 38 C.F.R. § 3.304(f)(3) eliminated the 
need for stressor corroboration in circumstances in which the 
Veteran's claimed in-service stressor was related to "fear of 
hostile military or terrorist activity."  Specifically, the 
amended version of 38 C.F.R. § 3.304(f)(3) stated:

If a stressor claimed by a veteran is 
related to the veteran's fear of hostile 
military or terrorist activity and a VA 
psychiatrist or psychologist, or a 
psychiatrist or psychologist with whom VA 
has contracted, confirms that the claimed 
stressor is adequate to support a 
diagnosis of [PTSD] and the veteran's 
symptoms are related to the claimed 
stressor, in the absence of clear and 
convincing evidence to the contrary, and 
provided the claimed stressor is 
consistent with the places, types, and 
circumstances of the veteran's service, 
the veteran's lay testimony alone may 
establish the occurrence of the claimed 
in-service stressor.  

For purposes of this paragraph, "fear of 
hostile military or terrorist activity" 
means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual 
or potential improvised explosive device; 
vehicle-imbedded explosive device; 
incoming artillery, rocket, or mortar 
fire; grenade; small arms fire, including 
suspected sniper fire; or attack upon 
friendly military aircraft, and the 
veteran's response to the event or 
circumstance involved a psychological or 
psycho-physiological state of fear, 
helplessness, or horror.   

See 38 C.F.R. § 3.304(f)(3) (codified in 75 Fed. Reg. 39,843-
39,852).  The Veteran in this case receives consideration under 
the amended version of 38 C.F.R. § 3.304(f) because his claim was 
appealed to the Board prior to July 13, 2010, but not decided by 
the Board as of July 13, 2010.

VA has a duty to assist veterans to obtain evidence needed to 
substantiate a claim. 38 U.S.C.A. § 5103A (West 2002); 38 § 
C.F.R. § 3.159 (2010).  This duty to assist includes providing a 
thorough and contemporaneous medical examination.  Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  In light of the 
amendment to VA regulations discussed above, the Board finds that 
a remand is necessary to afford the Veteran a new VA examination 
with a VA psychiatrist or psychologist or a psychiatrist or 
psychologist with whom VA has contracted.  Given the clinical 
psychiatric diagnoses of record which include PTSD, an 
examination is required in order for a VA psychiatrist or 
psychologist to provide an opinion addressing whether a claimed 
stressor is adequate to support a diagnosis of PTSD, and whether 
the Veteran's symptoms are related to the claimed stressor.  

Clarification is also required to ascertain the nature and 
etiology of the psychiatric disabilities diagnosed other than 
PTSD and their relationship to service, if any.
Pursuant to the Board's March 2008 remand order, Veteran was 
afforded a VA Compensation and Pension (C&P) examination in 
August 2010.  But, the examiner failed to provide an opinion 
regarding the etiology of the Veteran's diagnosed psychiatric 
disabilities other than PTSD and their relationship to service, 
if any.  Accordingly, the Veteran should be afforded a new VA 
examination to address these issues.  See Barr v. Nicholson, 21 
Vet. App. 303, 311-12 (2007) (noting that once VA provides an 
examination to a Veteran, VA has a duty to ensure that the 
examination is adequate for evaluation purposes).

The Veteran also receives medical care through VA.  VA is 
required to make reasonable efforts to help the Veteran obtain 
records relevant to his claim, whether or not the records are in 
Federal custody.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(c) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  
Therefore, the RO should request all VA medical records 
pertaining to the Veteran that date from September 24, 2010, 
including any and all inpatient psychiatric treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and afford him an 
additional opportunity to submit additional 
information and evidence relevant to his 
service connection claim for an acquired 
psychiatric disorder, to include PTSD.  He 
should again be asked to provide as much 
information as possible regarding his claimed 
stressors, particularly dates, full names of 
the people involved, and places.  

The Veteran should also be asked to provide 
specific information about the dates and 
locations of his claimed service in the 
National Guard. 

2.  In the event that the Veteran provides 
the information requested in Step 1 
pertaining to his claimed National Guard 
service, contact the appropriate Adjutant 
General for verification of all periods of 
the Veteran's service in the National Guard.  
Additionally, obtain a complete copy of the 
Veteran's service treatment and service 
personnel records for this period of time.  
All efforts to obtain these records should be 
fully documented.  If these records cannot be 
obtained, the Veteran should be notified 
pursuant to 38 C.F.R. § 3.159(e) (2010).
  
3.  Associate with the claims file relevant 
VA medical treatment records pertaining to 
the Veteran from September 24, 2010, 
including any and all inpatient psychiatric 
treatment records.

4.  Should the Veteran provide sufficient 
information regarding his claimed stressors, 
request that the JSRRC provide any available 
information which might corroborate the 
Veteran's alleged in-service stressors.  
Forward a copy of the Veteran's DD Form 214, 
together with any new stressor information 
that has been obtained, to the JSRRC for an 
attempt at stressor verification.  The JSRRC 
should be asked to provide any additional 
information that might corroborate any of the 
Veteran's alleged stressors.  

5.  After the above development is completed, 
schedule the Veteran for a VA psychiatric 
examination to assess the nature and etiology 
of his psychiatric disabilities.  The 
examiner is asked to ascertain the nature of 
all psychiatric disabilities and proper 
diagnoses thereof, to include PTSD, as set 
forth in the Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994) 
(DSM-IV).  The claims folder and a copy of 
this remand must be made available to the 
examiner.  The examiner should note in the 
examination report that the claims file has 
been reviewed.  Any appropriate evaluations, 
studies, and testing deemed necessary by the 
examiner should be conducted at this time, 
and included in the examination report.

If the psychiatrist or psychologist finds 
that the Veteran meets the criteria for a 
diagnosis of PTSD, then he or she state 
whether it is at least as likely as not (a 
50 percent or better probability) that the 
Veteran's current symptoms are related to a 
confirmed stressor or a stressor involving 
fear of hostile military activity.  The 
Veteran has reported stressors involving 
fear of hostile military or terrorist 
activity, therefore, the examiner should 
opine as to whether such reported stressors 
are adequate to support a diagnosis of PTSD.  
"[F]ear of hostile military or terrorist 
activity" means that a veteran experienced, 
witnessed, or was confronted with an event 
or circumstance that involved actual or 
threatened death or serious injury, or a 
threat to the physical integrity of the 
veteran or others, such as from an actual or 
potential improvised explosive device; 
vehicle-imbedded explosive device; incoming 
artillery, rocket, or mortar fire; grenade; 
small arms fire, including suspected sniper 
fire; or attack upon friendly military 
aircraft, and the veteran's response to the 
event or circumstance involved a 
psychological or psycho-physiological state 
of fear, helplessness, or horror.  38 C.F.R. 
§ 3.304(f), as amended by 75 Fed. Reg. 41092 
(July 15, 2010).  

In the alternative, the examiner is also 
asked to express an opinion as to whether the 
Veteran's other currently diagnosed 
psychiatric disabilities, including but not 
limited to major depressive disorder, 
depression (with psychotic features), 
anxiety, adjustment disorder with depressed 
mood, and generalized anxiety disorder, are 
at least as likely as not (i.e., 50 percent 
or greater possibility) related to the 
Veteran's period of active service.  The 
examiner must provide a complete rationale 
for any stated opinion.  

6.  After the requested examination has been 
completed, the examination report should be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  The examination report should be 
returned to the examiner if it is deficient 
in any manner.

7.  Thereafter, ensure that the development 
above has been completed in accordance with 
the remand instructions, undertake any other 
development action that is deemed warranted, 
and readjudicate the Veteran's claim.  If the 
benefit sought on appeal remains denied, the 
Veteran and his representative should be 
provided a Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable laws and regulations 
considered pertinent to the issue currently 
on appeal.  An appropriate period of time 
should be allowed for response before the 
case is returned to the Board. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


